Citation Nr: 0308923	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service connected 
PTSD, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

The veteran (Travel Board hearing); the veteran and an 
acquaintance (RO hearing)


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from November 1996 and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (the RO).  

Procedural history

The veteran had active service from February 1968 to February 
1970. 

The veteran was granted service connection for PTSD in a May 
1990 rating decision and was awarded a 30 percent disability 
rating.  

In June 1996, the RO received the veteran's claim for an 
increase in the disability rating assigned his PTSD.  In a 
November 1996 rating decision, the RO increased the veteran's 
PTSD rating to 50 percent.  In January 1997, the veteran 
submitted a Form 21-4138, requesting an increase in the 
disability rating assigned his PTSD.  In this document, the 
veteran expressed disagreement with the November 1996 rating 
decision, asserting that it contradicted itself.  The Board 
accordingly interprets the January 1997 Form 21-4138 as a 
notice of disagreement with the November 1996 rating 
decision.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
March 1998.  

In May 1999, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a rating decision in October 
1999, which increased the rating assigned the veteran's PTSD 
to 70 percent.  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).]  The veteran testified at personal hearings in 
October 1998 and March 1999.



Issues not on appeal

The Board observes that the veteran's claims for service 
connection for scars of the head and for Agent Orange 
exposure were denied in the May 1990 rating decision.  In the 
September 2000 rating decision, the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran did not disagree as to those issues, and 
accordingly, they will not be further addressed here.


REMAND

Pertinent law and regulations

The VCAA 

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
followed in this case [codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

Analysis

In this case, the Board finds that the veteran was not 
properly notified of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  Nor was he specifically 
informed of which portion, if any, of the evidence would be 
provided by the claimant and which part, if any, VA would 
attempt to obtain on behalf of the claimant.  See also, 
Quartuccio, 16 Vet. App. 183.

While a letter was sent to the veteran by the Board in March 
2003 pursuant to 38 C.F.R. § 19.9(a)(2)(ii), with a copy to 
his representative, which specifically referenced the VCAA 
and addressed the evidence needed to substantiate the claim, 
as well as the respective responsibilities of the RO and the 
veteran with respect to obtaining evidence, 38 C.F.R. 
§ 19.9(a)(2)(ii) was specifically invalidated by the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this issue is remanded to the RO to provide such 
additional notice, assistance and development as is required 
by the VCAA.

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements discussed by 
the Court in Quartuccio, 16 Vet. App. 183 
are fully complied with and satisfied. 

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




